UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: September 30, 2015 Date of reporting period: March 31, 2015 Item 1. Reports to Stockholders. Chase Growth Fund § Chase Mid-Cap Growth Fund Semi-Annual Report Dated March 31, 2015 Chase Investment Counsel Corporation 300 Preston Avenue Suite 500 Charlottesville, Virginia 22902-5096 Adviser: 434-293-9104 Shareholder Servicing: 888-861-7556 www.chasegrowthfunds.com Chase Funds May 1, 2015 Dear Fellow Shareholder: We are pleased to present our combined semi-annual report for the Chase Growth Fund (NASDAQ: CHASX, CHAIX) and the Chase Mid-Cap Growth Fund (NASDAQ: CHAMX, CHIMX) (each, a “Fund”) for the period ended March 31, 2015.At the end of the first quarter 2015, over 2,700 shareholders have $100 million invested in both classes of the Chase Growth Fund, while the Chase Mid-Cap Growth Fund has assets of $32 million with approximately 1,100 shareholders in both classes.We appreciate the trust all of you have placed in our management and we want to extend a special welcome to new shareholders since our November 1, 2014 letter. Fund Performance Overview As always, we are “growth at a reasonable price” investors seeking high-quality stocks which we believe are reasonably priced relative to their earnings growth rates.Our investment process is very disciplined, combining fundamental and technical analysis both to control risk and build sound portfolios. The six months ended March 31, 2015, were most notably marked by questions regarding when the Federal Reserve Board (“Fed”) would begin raising interest rates, whether the U.S. economy will grow or sputter in coming months, the collapse in oil prices and the effect of the strong U.S. dollar on corporate profits this year.Markets rose in the last quarter of 2014 and continued to do so in the first quarter of 2015. As reported by the U.S. Bureau of Labor Statistics, the growth in nonfarm payrolls in the past year was above 200,000 in each month.However, the latest number for March 2015 dropped to 126,000, suggesting the economy might be slowing.Wage growth rose a modest two percent in March 2015 compared to March 2014.Contradicting this somewhat, major employers such as Wal-Mart Stores, Inc. and McDonald’s Corporation announced an increase in the minimum wage they will pay their workers and the head of Aetna Inc., a major health insurer, recently said he expects employees at the lower end of wage and salary scales to demand and get pay increases throughout the year.The savings consumers enjoyed from lower energy prices appears to have gone equally to debt repayment, savings and spending rather than entirely into spending. Longer-term interest rates also tell the story of an economy that is sluggish.The U.S. 10-year treasury rate consistently dropped in 2014 and in Q1 2015.It now stands at 1.91%.One Fed governor suggested in early April rates may not change until early 2016. Corporate profit growth was solid in the past year, but is shaky now.Earnings for the S&P 500® Index (“S&P”) in 2014 were $117.60 according to S&P/Capital IQ, up about eight percent over 2013 levels.However, in 2015, S&P earnings are expected to rise less than one percent to $118.51.Three months ago, this estimate stood at about $126 per share.Much of the slowdown in earnings growth is expected to come from an Energy sector with earnings down about 50% from last year’s levels.However, the strong U.S. dollar will undoubtedly cause companies with a lot of export business especially to European countries to report weaker than expected earnings.Corporations continue to be fairly flush with cash leading to a significant number of mergers and acquisitions and continued high levels of stock buyback activity. The combination of continued low interest rates, ample liquidity, and rising corporate profits created a good environment for stocks with major indices hitting records early this year.With our emphasis on consistent growth and high quality, these “risk-on” environments are often difficult for us, yet we were pleased that the Chase Growth Fund fared well, beating its benchmark (the Russell 1000® Growth Index) and its peers (the Lipper Large Cap Growth Funds Index) over the past six months.We were also pleased the Chase Mid-Cap Growth Fund virtually matched its benchmark (the Russell Midcap® Growth Index) while beating its peers as reflected in the Lipper Mid-Cap Growth Funds Index. Chase Funds The following is a discussion of the components and drivers of the performance of each Fund, as well as how the characteristics of the underlying stocks compare with those in the Russell 1000® Growth Index and the Russell Midcap® Growth Index, respectively. Chase Growth Fund 6 months ended 3/31/15 Chase Growth Fund Class N (CHASX) +11.27% Chase Growth Fund Institutional Class (CHAIX) +11.46% Russell 1000® Growth Index +8.81% Lipper Large Cap Growth Funds Index +8.15% On March 31st, the Chase Growth Fund owned 38 stocks ranging in market capitalization from $5.8 billion (Quanta Services, Inc.) to $724.8 billion (Apple Inc.). For the six months ended March 31, 2015, the Chase Growth Fund outperformed the Russell 1000® Growth Index.Relative performance was helped by our overweight position in the Health Care sector.Stock selection helped performance in the Consumer Discretionary, Consumer Staples, and Technology sectors, but detracted from performance in the Health Care, Industrials, and Materials sectors.For the six months ended March 31, 2015, our five best performing stocks were Electronic Arts Inc. (“Electronic Arts” or “EA”) +64.9%, Skyworks Solutions, Inc. (“SkyWorks”) +61.7%, Dollar Tree, Inc. +44.7%, O’Reilly Automotive, Inc. +43.3%, and Jarden Corporation +32.0%.Our five worst performing stocks were SanDisk Corporation -31.3%, Schlumberger Limited -21.5%, Quanta Services, Inc. -21.3%, LyondellBasell Industries N.V. -19.9%, and Westlake Chemical Corporation -19.2%. Both Electronic Arts and Skyworks have been very successful stocks for us since their purchase.Electronic Arts, bought in 2014, is primarily a video game publisher.The majority of the business is sports franchises, most notably Madden Football and FIFA soccer.Those two franchises generate around half of EA’s annual sales.FIFA soccer got a boost last year from the World Cup, and Madden 15 is the first Madden specifically designed for new consoles (Xbox One and PS4).Other significant non-sports franchises include Sims, Battlefield, and Dragon Age.The company has also seen strong growth in its EA Mobile division; somewhat quietly EA is one of the largest mobile gaming companies in the world.We believe now is a favorable point in the cycle with new consoles (Electronic Arts is the largest seller of next-generation console games), and the increasing shift to digital (which has higher margins) and growth in mobile platforms bode well for the company. Skyworks was purchased in 2013.It is a semiconductor firm specializing in multiple parts that go into cellular phones and other wireless devices.It has had double digit revenue growth and earnings growth per year for the last few years and we believe may continue to do so as wireless devices get more complicated and prevalent worldwide.Skyworks is also increasing exposure to the “Internet of Things” with products that are used in a variety of devices in automotive, household, health care, and industrial markets. The chart below compares the characteristics of Chase Growth Fund stocks to the stocks in the Russell 1000® Growth Index.Chase Growth Fund stocks have higher five-year average annual earnings per share (“EPS”) growth rates of 22% versus 19% for the Russell 1000® Growth Index.They are expected to have earnings growth (based on consensus earnings forecasts for their underlying companies) in 2015 of 17% versus 11%, and revenue growth of 20% versus 13%.Despite these stronger growth characteristics, they have sold at lower Price-Earnings ratios (“P/E”) than the Russell 1000® Growth Index (19.8X versus 24.0X) based on 2015 estimated earnings.Relative to their growth rates, we believe our stocks are reasonably priced, selling at 0.89 times their five-year historical growth rates compared to 1.25 times for the Russell 1000® Growth Index and 1.16 times their projected one-year growth rates compared to 2.22 times for the Russell 1000® Growth Index. 2 Chase Funds March 31, 2015
